UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F § §§ E §

_ _ JuN 2 s 2017 _
Ml°ha€l Stev@n Wllk€S» ) clerk, u.s. msmcr & Bankruptcy
) Cnurts for the Dlstrict of Co|umb|a
Plaintiff, )
)
v ) Civil Action No. 17-968 (UNA) '
)
)
Charles Small et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintift"s pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the F'ederal Rules of Civil Procedure. b

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

 

 

Plaintiff purports to sue “Charles Small, Mary Small and 163 additional fugitives,”
lCornpl. Caption, but he has provided no further information about the named defendants, and the
voluminous complaint consists mostly of random comments and unexplained attachments See
generally Compl. (Doc. l). A complaint, such as here, “that is excessively long, rambling,
disjointed, incoherent, 0r full of irrelevant and confusing material does not meet [Rule 8’s]

liberal pleading requirement.” T.M. v. D.C., 961 F. Supp. 2d 169, 174 (D.D.C. 2013).

Consequently, this case will be dismissed A separate order accompanies this Memorandum

 

Opinion.
/'7 )
Date: June "2' ( , 2017 United yates District Judge